Citation Nr: 0709575	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-17 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for pes planus.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to an increased disability rating for 
residuals of a healed fracture of the right fibula, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1972.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
that hearing is associated with the claims file.  

The issues of entitlement to service connection for pes 
planus and headaches, along with the issue of entitlement to 
an increased rating for residuals of a healed fracture of the 
right fibula, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence does not show the veteran's 
bilateral hearing loss is causally related to his military 
service.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for bilateral hearing loss.  

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
September 2003, prior to the initial adjudication of his 
claim in the April 2004 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In this case, the September 2003 letter 
informed the veteran: "It's your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of a Federal department or agency."  This 
satisfies the regulation, in that it informed the veteran 
that he could submit any and all evidence which was pertinent 
to his claim, not merely that requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records, and a report of VA examination.  
The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  For certain chronic disorders, per se, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  This presumption, however, 
is rebuttable by probative evidence to the contrary.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The veteran seeks service connection for bilateral hearing 
loss.  He contends that while serving with an armored 
division in Germany he was exposed to loud noise from tanks.  

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of such disability 
[to include, if applicable, within the presumptive period]; 
and (3) medical nexus.  See Hickson, supra.

A November 2003 VA audiological examination showed that pure 
tone threshold levels were at least 40 decibels at 500, 3000 
and 4000 Hertz in the right ear and at 2000, 3000 and 4000 
Hertz in the left ear.  The Board notes that these figures 
represent hearing loss in both ears for VA purposes and 
indeed the examiner diagnosed mild to moderate sensorineural 
hearing loss in the right ear and moderate high frequency 
sensorineural hearing loss in the left ear.  So Hickson 
element (1) has been met.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

A review of the service medical records reveals no evidence 
of hearing loss in either ear.  The October 1971 separation 
examination found the veteran's hearing to be within normal 
limits.  The record reflects that bilateral hearing loss was 
initially identified at the November 2003 VA examination, 
over 31 years after he was discharged from the military.  
There is no medical evidence indicative of bilateral hearing 
loss at any earlier date.  Moreover, because the medical 
records do not suggest the presence of bilateral hearing loss 
for several decades after service, the statutory presumption 
pertaining to sensorineural hearing loss specifically is not 
applicable in this case.  See 38 C.F.R. §§ 3.307, 3.309 
(2006).

With respect to in-service injury, the veteran has testified 
that he was exposed to loud tank noise while serving with an 
armored division in Germany in service.  The Board does not 
doubt that he, or for that matter any member of the United 
States Army, would be exposed to tank noise in that 
situation.  However, this is not the same as being injured 
due to acoustic trauma and having resulting chronic 
disability.

That is to say, the Board declines to equate the mere 
presence of this veteran in an armored division with injury 
to the ears caused by acoustic trauma.  Although the veteran, 
like virtually all Army veterans, was exposed to tank noise 
in service at some point in time, this does not automatically 
mean there was injury caused thereby.  The veteran and his 
representative have not pointed to any such statutory or 
regulatory presumption, and the Board is aware of none.  
Thus, while not necessarily disagreeing that the veteran was 
exposed to loud noise, even in the environment mentioned, the 
Board rejects the notion that acoustic trauma and resulting 
ear damage should be conceded.  There is no objective 
evidence that the veteran was exposed to hazardous levels of 
noise in the performance of his duties.

With respect to in-service acoustic trauma, as with all 
questions this must be answered based on evaluation of the 
entire record.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein [holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence].  In this case, the record is devoid 
of any objective evidence of acoustic trauma and/or injury to 
the ears in service.

In essence, the veteran's case rests of his own statements 
that he sustained bilateral ear injury in service.  The Board 
has considered those statements.  However, it is well-
established that the veteran, as a layperson without medical 
training, is not qualified to render medical opinions 
regarding matters such as diagnosis and etiology of disorders 
and disabilities, and his opinion in this respect is entitled 
to no probative weight.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.]  In addition, to the extent the veteran is 
contending he sustained an ear injury in service, his recent 
statements are outweighed by the utterly negative service 
medical records.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran long after the fact].

As to element (3), medical nexus, there is no competent 
medical opinion of record linking the veteran's hearing loss 
to his military service.  It is clear that in the absence of 
any disease or injury in service a medical nexus opinion 
would be impossibility.  Cf. Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  And as discussed above, the veteran is 
not competent to provide an opinion, himself, on medical 
matters such as the etiology of diseases.  See Espiritu; see 
also 38 C.F.R. § 3.159(a)(1).  His statement is not, 
therefore, probative of a nexus between his hearing loss and 
his military service.  See also Voerth v. West, 13 Vet. App. 
117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].  

For this reason, the preponderance of the evidence is against 
the veteran's claims for service connection for hearing loss.  
The benefit sought on appeal is accordingly denied as there 
is no reasonable doubt concerning this to resolve in his 
favor.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  




REMAND

Reasons for remand

Entitlement to service connection for pes planus.  

Entitlement to service connection for headaches.  

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2006).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent and increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  38 C.F.R. § 3.306(a) (2006).  Evidence of 
the veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  See Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

VA examination 

When the veteran was examined for service in September 1969, 
no abnormality of his feet was noted.  When the veteran was 
examined prior to his release from service in October 1971, 
however, examination revealed bilateral pes planus.

On VA examination in October 2003, the veteran reported that 
he already had flat feet when he joined the military.  
Physical examination revealed pronounced flat feet, right 
more than left.  

VA regulations provide that it is essential to make an 
initial distinction between bilateral flatfoot as a 
congenital or as an acquired condition. The congenital 
condition, with depression of the arch, but no evidence of 
abnormal callosities, areas of pressure, strain or 
demonstrable tenderness, is a congenital abnormality which is 
not compensable or pensionable.  38 C.F.R. § 4.57 (2006).

The RO denied the veteran's claim because it considered the 
veteran's condition to be a congenital or developmental 
defect.  The Board is of the opinion that a medical opinion 
as to whether the veteran's bilateral flatfoot condition is a 
congenital or an acquired condition would be helpful in this 
case. 

Regarding the headaches claim, the Board notes that on the 
report of medical history completed in connection with the 
veteran's entrance into service he reported having occasional 
mild headaches.  He also reported that he suffered a head 
injury as a child with no sequelae.  The neurological system 
was normal on clinical evaluation.  The remainder of the 
service medical records, including the October 1971 
separation examination, are negative for complaint or finding 
of headaches.  

The veteran testified that his headaches were aggravated in 
service due to additional stress from classroom work.  

On VA examination in October 2003, the veteran reported that 
he developed headaches when he was 15 or 16, prior to 
entering service.  He indicated that he injured his head at 
age four and was told that he was unconscious for 10 days and 
sustained a skull fracture.  Currently, he has headaches 
twice a week.  

Given the evidence, the Board feels that a medical opinion 
should be obtained to as to whether the veteran's preexisting 
headaches were aggravated in service.  

Entitlement to an increased disability rating for residuals 
of a healed fracture of the right fibula, currently evaluated 
as 10 percent disabling.  

The record reflects that the last VA examination was 
conducted in October 2003.  The veteran contends that his 
service-connected disability has gotten worse since the last 
examination.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (the Court determined the Board should have 
ordered contemporaneous examination of the veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his pes planus 
and the current severity of the right 
fibula fracture residuals.  The claims 
folder must be made available and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests and studies should be conducted, 
including range of motion studies for 
the right ankle.  After a review of the 
medical evidence of record, the 
examining physician should offer an 
opinion as to whether there is at least 
a 50 percent or greater probability 
that any current flatfoot condition is 
an acquired condition rather than a 
congenital condition.  If an opinion 
cannot be provided without resort to 
speculation, it should be so stated in 
the report.  The examiner must also 
comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or 
pain with use of the right ankle.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).

2.  Schedule the veteran for a VA 
neurological examination to determine 
the current nature, severity and 
etiology of the veteran's headaches.  
The examiner should express an opinion 
as to whether the veteran's preexisting 
headache condition was aggravated 
beyond normal progression during or due 
to the veteran's military service.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991) (holding that an injury will be 
considered aggravated in service when 
there is a worsening of the underlying 
condition and not just a temporary 
worsening of the symptoms).  The 
rationale for any opinion expressed 
should be provided. A report of the 
examination should be associated with 
the veteran's VA claims folder.

3.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If the benefits sought are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


